Exhibit 99.1Items from Annual Reports on Form 10-K for the year ended December 31, 2008 of PNMR and PNM reflecting the retrospective adoption of SFAS 160. PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARIES TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES INDEX Page GLOSSARY ii DISCLOSURE REGARDING FORWARD LOOKING STATEMENTS v SECURITIES ACT DISCLAIMER vi ITEM 6. SELECTED FINANCIAL DATA A-1 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION A-5 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA B-1 GLOSSARY Definitions: Afton Afton Generating Station AG New Mexico Attorney General ALJ Administrative Law Judge Altura Optim Energy Twin Oaks, LP; formerly known as Altura Power L.P. Altura Cogen Optim Energy Altura Cogen, LLC; formerly known as Altura Cogen, LLC (the CoGen Lyondell Power Generation Facility) AOCI Accumulated Other Comprehensive Income APS Arizona Public Service Company, which is the operator and a co-owner of PVNGS and Four Corners APB Accounting Principles Board APBO Accumulated Postretirement Benefit Obligation ARO Asset Retirement Obligation Avistar Avistar, Inc., a wholly-owned subsidiary of PNMR BART Best Available Retrofit Technology BLM Bureau of Land Management Board Board of Directors of PNMR BTU British Thermal Unit CAIR Clean Air Interstate Rule Cal PX California Power Exchange Cal ISO California Independent System Operator Cascade Cascade Investment, L.L.C. Continental Continental Energy Systems, L.L.C. Constellation Constellation Energy Commodities Group, Inc. CRHC Cap Rock Holding Corporation, a subsidiary of Continental CTC Competition Transition Charge Decatherm Million BTUs Delta Delta-Person Limited Partnership DOE Department of Energy ECJV ECJV Holdings, LLC EEI Edison Electric Institute EIP Eastern Interconnection Project EITF Emerging Issues Task Force EnergyCo EnergyCo, LLC, a limited liability corporation, owned 50% by each of PNMR and ECJV; now known as Optim Energy EPA United States Environmental Protection Agency EPE El Paso Electric ERCOT Electric Reliability Council of Texas ESPP Employee Stock Purchase Plan FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FCPSP First Choice Power Special Purpose, L.P. FIN FASB Interpretation Number FIP Federal Implementation Plan First Choice First Choice Power, L. P. and Subsidiaries Four Corners Four Corners Power Plant FPL FPL Energy New Mexico Wind, LLC FPPAC Fuel and Purchased Power Adjustment Clause GAAP Generally Accepted Accounting Principles in the United States of America GEaR Gross Earnings at Risk GHG Greenhouse Gas Emissions GWh Gigawatt hours IBEW International Brotherhood of Electrical Workers, Local 611 IRS Internal Revenue Service ISO Independent System Operator KWh Kilowatt Hour ii LBB Lehman Brothers Bank, FSB, a subsidiary of LBH LBCS Lehman Brothers Commodity Services, a subsidiary of LBH LBH Lehman Brothers Holdings Inc. LCC Lyondell Chemical Company LIBOR London Interbank Offered Rate Lordsburg Lordsburg Generating Station Luna Luna Energy Facility MD&A Management’s Discussion and Analysis of Financial Condition and Results of Operations Moody’s Moody’s Investor Services, Inc. MW Megawatt MWh Megawatt Hour Navajo Acts Navajo Nation Air Pollution Prevention and Control Act, the Navajo Nation Safe Drinking Water Act, and the Navajo Nation Pesticide Act NDT Nuclear Decommissioning Trusts for PVNGS Ninth Circuit United States Court of Appeals for the Ninth Circuit NMGC New Mexico Gas Company, a subsidiary of Continental NMED New Mexico Environment Department NMPRC New Mexico Public Regulation Commission NOPR Notice of Proposed Rulemaking NOX Nitrogen Oxides NOI Notice of Inquiry NRC United States Nuclear Regulatory Commission NSPS New Source Performance Standards NSR New Source Review NYMEX New York Mercantile Exchange OASIS Open Access Same Time Information System OATT Open Access Transmission Tariff O&M Operations and Maintenance OPEB Other Post Employment Benefits Optim Energy Optim Energy, LLC, a limited liability corporation, owned 50% by each of PNMR and ECJV; formerly known as EnergyCo PBO Projected Benefit Obligation PCRBs Pollution Control Revenue Bonds PGAC Purchased Gas Adjustment Clause PG&E Pacific Gas and Electric Co. PM Particulate Matter PNM Public Service Company of New Mexico and Subsidiaries PNM Facility PNM’s $400 Million Unsecured Revolving Credit Facility PNMR PNM Resources, Inc. and Subsidiaries PNMR Facility PNMR’s $600 Million Unsecured Revolving Credit Facility PPA Power Purchase Agreement PRP Potential Responsible Party PSA Power Supply Agreement PSD Prevention of Significant Deterioration PUCT Public Utility Commission of Texas PVNGS Palo Verde Nuclear Generating Station Pyramid Tri-State Pyramid Unit 4 RCRA Resource Conservation and Recovery Act REC Renewable Energy Certificates REP Retail Electricity Provider RFP Request for Proposal Reimbursement Agreement PNM’s $100 Million Letter of Credit Facility RMC Risk Management Committee RTO Regional Transmission Organization SCE Southern Cal Edison Company SCPPA Southern California Public Power Authority SDG&E San Diego Gas and Electric Company SEC United States Securities and Exchange Commission iii SFAS FASB Statement of Financial Accounting Standards SJCC San Juan Coal Company SJGS San Juan Generating Station SOAH State Office of Administrative Hearings SO2 Sulfur Dioxide SPS Southwestern Public Service Company SRP Salt River Project S&P Standard and Poor’s Ratings Services TCEQ Texas Commission of Environmental Quality TECA Texas Electric Choice Act Term Loan Agreement PNM’s $300 Million Unsecured Delayed Draw Term Loan Facility TNMP Bridge Facility TNMP’s $100 Million Bridge Term Loan Credit Agreement TNMP Facility TNMP’s $200 Million Unsecured Revolving Credit Facility Throughput Volumes of gas delivered, whether or not owned TNMP Texas-New Mexico Power Company and Subsidiaries TNP TNP Enterprises, Inc. and Subsidiaries Tri-State Tri-State Generation and Transmission Association, Inc. Tucson Tucson Electric Power Company Twin Oaks Assets of Twin Oaks Power, L.P. and Twin Oaks Power III, L.P. UAMPS Utah Associated Municipal Power System USFS United States Forest Service Valencia Valencia Energy Facility VaR Value at Risk WSPP Western Systems Power Pool Accounting Pronouncements (as amended and interpreted): APB 25 Accounting Principles Board Opinion No. 25, “Accounting for Stock Issued to Employees” EITF 02-3 EITF Issue No. 02-3 “Issues Involved in Accounting for Derivative Contracts Held for Trading Purposes and Contracts Involved in Energy Trading and Risk Management Activities” EITF 03-11 EITF Issue No. 03-11 “Reporting Realized Gains and Losses on Derivative Instruments that are Subject to FASB Statement No. 133 and Not Held for Trading Purposes” EITF 03-13 EITF Issue No. 03-13 “Applying the Conditions in Paragraph 42 of FASB Statement No. 144 in Determining Whether to Report Discontinued Operations“ FIN 46R FIN 46R “Consolidation of Variable Interest Entities an Interpretation of ARB No. 51” FIN 47 FIN No. 47 “Accounting for Conditional Asset Retirement Obligations an Interpretation of FASB Statement No. 143” FIN 48 FIN No. 48 “Accounting for Uncertainty in Income Taxes” FSP FIN 39-1 FSP FIN No. 39-1 “Amendment of FASB Interpretation No. 39” FSP FAS 157-3 FSP FAS No. 157-3 “Determining the Fair Value of a Financial Asset When the Market for That Asset Is Not Active” SFAS 5 SFAS No. 5 “Accounting for Contingencies” SFAS 34 SFAS No. 34 “Capitalization of Interest Cost” SFAS 57 SFAS No. 57 “Related Party Disclosures” SFAS 71 SFAS No. 71 “Accounting for Effects of Certain Types of Regulation” SFAS 87 SFAS No. 87 “Employers' Accounting for Pensions” SFAS 106 SFAS No. 106 “Employers' Accounting for Postretirement Benefits Other Than Pensions” SFAS 109 SFAS No. 109 “Accounting for Income Taxes” SFAS 112 SFAS No. 112 “Employers’ Accounting for Postemployment Benefits – an amendment of FASB Statements No. 5 and 43” SFAS 115 SFAS No. 115 “Accounting for Certain Investments in Debt and Equity Securities” SFAS 123R SFAS No. 123R “Share Based Payment” SFAS 128 SFAS No. 128 “Earnings per Share” SFAS 131 SFAS No. 131 “Disclosures about Segments of an Enterprise and Related Information” SFAS 133 SFAS No. 133 “Accounting for Derivative Instruments and Hedging Activities” SFAS 141 SFAS No. 141 “Business Combinations” SFAS 142 SFAS No. 142 “Goodwill and Other Intangible Assets” iv SFAS 143 SFAS No. 143 “Accounting for Asset Retirement Obligations” SFAS 144 SFAS No. 144 “Accounting for the Impairment or Disposal of Long-Lived Assets” SFAS 154 SFAS No. 154 “Accounting Changes and Error Corrections” SFAS 157 SFAS No. 157 “Fair Value Measurements” SFAS 158 SFAS No. 158 “Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans—an amendment of FASB Statements No. 87, 88, 106, and 132(R)” SFAS 159 SFAS No. 159 “The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115” DISCLOSURE REGARDING FORWARD LOOKING STATEMENTS Statements made in this filing that relate to future events or PNMR’s, PNM’s or TNMP’s expectations, projections, estimates, intentions, goals, targets and strategies, are made pursuant to the Private Securities Litigation Reform Act of 1995.Readers are cautioned that all forward-looking statements are based upon current expectations and estimates and PNMR, PNM and TNMP assume no obligation to update this information. Because actual results may differ materially from those expressed or implied by these forward-looking statements, PNMR, PNM and TNMP caution readers not to place undue reliance on these statements.PNMR’s, PNM’s and TNMP’s business, financial condition, cash flow and operating results are influenced by many factors, which are often beyond their control, that can cause actual results to differ from those expressed or implied by the forward-looking statements.These factors include: · Conditions affecting the Company’s ability to access the financial markets or Optim Energy’s access to additional debt financing following the utilization of its existing credit facility, including actions by ratings agencies affecting the Company’s credit ratings, · The recession and its consequent extreme disruption in the credit markets, · State and federal regulatory and legislative decisions and actions, including the PNM and TNMP electric rate cases filed in 2008, and appeals of prior regulatory proceedings, · The performance of generating units, including PVNGS, SJGS, Four Corners, and Optim Energy generating units, and transmission systems, · The risk that Optim Energy is unable to identify and implement profitable acquisitions, including development of the Cedar Bayou Generating Station Unit 4, or that PNMR and ECJV will not agree to make additional capital contributions to Optim Energy, · The potential unavailability of cash from PNMR’s subsidiaries or Optim Energy due to regulatory, statutory or contractual restrictions, · The impacts of the decline in the values of marketable equity securities on the trust funds maintained to provide nuclear decommissioning funding and pension and other postretirement benefits, including the levels of funding and expense, · The ability of First Choice to attract and retain customers and collect amounts billed, · Changes in ERCOT protocols, · Changes in the cost of power acquired by First Choice, · Collections experience, · Insurance coverage available for claims made in litigation, · Fluctuations in interest rates, · Weather, · Water supply, · Changes in fuel costs, · The risk that PNM Electric may incur fuel and purchased power costs that exceed the cap allowed under its Emergency FPPAC, · Availability of fuel supplies, · The effectiveness of risk management and commodity risk transactions, · Seasonality and other changes in supply and demand in the market for electric power, · Variability of wholesale power prices and natural gas prices, · Volatility and liquidity in the wholesale power markets and the natural gas markets, · Uncertainty regarding the ongoing validity of government programs for emission allowances, · Changes in the competitive environment in the electric industry, · The risk that the Company and Optim Energy may have to commit to substantial capital investments and additional v operating costs to comply with new environmental control requirements including possible future requirements to address concerns about global climate change, · The risks associated with completion of generation, including pollution control equipment at SJGS, and the Optim Energy Cedar Bayou Generating Station Unit 4, transmission, distribution, and other projects, including construction delays and unanticipated cost overruns, · The outcome of legal proceedings, · Changes in applicable accounting principles, and · The performance of state, regional, and national economies. SECURITIES ACT DISCLAIMER Certain securities described in this report have not been registered under the Securities Act of 1933, as amended, or any state securities laws and may not be reoffered or sold in the United States absent registration or an applicable exemption from the registration requirements of the Securities Act of 1933 and applicable state securities laws.This Form 8-K does not constitute an offer to sell or the solicitation of an offer to buy any securities. vi ITEM 6.SELECTED FINANCIAL DATA The selected financial data and comparative operating statistics for PNMR should be read in conjunction with the Consolidated Financial Statements and Notes thereto and Management’s Discussion and Analysis of Financial Condition and Results of Operation.All references to numbers of shares outstanding and per share amounts have been restated to reflect the 3-for-2 stock split that occurred on June 11, 2004.PNMR results include TNP results, which are included from the date of acquisition on June 6, 2005.PNMR results also include results for the Twin Oaks business from the date of acquisition on April 18, 2006 through May 31, 2007, when it was contributed to Optim Energy.On January 30, 2009, PNM completed the sale of its gas operations, which are considered discontinued operations and excluded from continuing operations information in the table below. PNM
